Chief Judge Mallard
concurring in part and dissenting in part.
Claimant lives in the Winston-Salem area. In my opinion, the fact that employers in that area who employ domestic and laundry workers (the only skills possessed by claimant) customarily do not employ persons over seventy years of age, does have legal significance in determining whether a “labor market” exists there and whether claimant is able and available for work.
The Commission, however, in its “conclusions of law,” stated the degree of proof it used in finding the facts, as fol*519lows: “It must be shown by clear, cogent, and convincing evidence that she is available for work under the law. This has not been done in this case.” This was error. The degree of proof required is by the greater weight of the evidence. See G.S. 143-318(1).
Had the Commission found the facts by the greater weight of the evidence, it is my opinion that its legal conclusions are correct and that the claimant “is not realistically an active member of the labor force,” and “(s)he is therefore not available for work and is ineligible for benefits.” It is my opinion that the Commission, in substance, properly concluded that under the standards established by employers in the Winston-Salem area, this claimant, a laundry worker who voluntarily retired after age 70 and the next week applied for benefits, does not possess abilities that can be sold on the available market and therefore was not able or available for work. Under the facts actually found in this case, no “labor market” exists in the Winston-Salem area for the type of service which this claimant has to offer.
I agree that the case should be remanded, but only for the purpose of determining the facts by the greater weight of the evidence and then proceeding lawfully.